The motion for a rehearing of this case was overruled by the Court of Civil Appeals on. December 3, 1896, and the application for the writ of error was not presented to the clerk of the court until January 3, 1897. This was the 31st day after the motion for a rehearing was overruled, and was one day too late. (Rev. Stats. 1895, art. 942.) For that reason, the clerk declined to file it. Thereupon counsel for the defendant in the application, conceding that the delay was not the fault of the applicant, signed a stipulation waiving the default and agreeing that the application might be considered as if filed on January 2, 1897. This removes all difficulty as to the question of our jurisdiction over the case, in so far as such difficulty may be removed by the consent of parties. The question, however, arises: Is not the filing of the application within the time prescribed by the statute necessary in order to confer jurisdiction upon this court to entertain it and to determine the case? In other words, can the time be waived by consent of parties? We desire and invite argument upon the point, and will suspend consideration of the question, for a period not exceeding fifteen days, to the end that views of counsel for the applicant and the defendant may, if desired by them, be presented in writing.
The clerk of this court will cause counsel to be furnished with a copy of these remarks.
Delivered January 21, 1897.